Citation Nr: 0524917	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  98-03 665A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder, including as secondary to the veteran's service-
connected right leg varicose veins.  

2.  Entitlement to service connection for a left hand 
disorder.  

3.  Entitlement to service connection for a bilateral wrist 
disorder.  

4.  Entitlement to service connection for chronic right ear 
otitis media and otitis externa.  

5.  Entitlement to service connection for an eye disorder.  

6.  Entitlement to an increased rating for low back pain with 
degenerative changes of the thoracolumbar spine.  




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from September 1968 to September 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

The Board issued a decision in this case in September 2002, 
denying service connection for each of the stated disorders, 
except for an eye disorder.  The decision also granted 
service connection for degenerative disc disease of the 
thoracolumbar spine, but deferred final consideration of the 
issues relating to service connection for an eye disorder and 
to an increased rating for the previously service-connected 
low back pain.  The veteran appealed the Board's decision 
concerning the denied claims to the United States Court of 
Appeals for Veterans Claims (Court).  Pursuant to a Motion 
for Remand, an Order of the Court in April 2003 vacated the 
Board's decision and remanded the case for compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA).    

The Board Remanded the case to the RO in November 2003.  In 
April 2004, the RO issued a rating decision granting an 
increased rating for the veteran's service-connected back 
disability.  

The issues concerning service connection for an eye disorder 
and an increased rating for the service-connected back 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence does not show that the veteran 
currently has a bilateral knee disorder that is due to a 
disease or injury incurred in service.  

2.  The medical evidence does not show that any current 
bilateral knee disorder is proximately due to or was 
aggravated by the veteran's service-connected right leg 
varicose veins.  

3.  The medical evidence does not show that the veteran 
currently has a left hand disorder that is due to a disease 
or injury incurred in service.  

4.  The medical evidence does not show that the veteran 
currently has a bilateral wrist disorder that is due to a 
disease or injury incurred in service.  

5.  The medical evidence does not show that the veteran 
currently has chronic right ear otitis media/externa.  


CONCLUSIONS OF LAW

1.  A bilateral knee disorder was not incurred in or 
aggravated by service, nor is it proximately due to or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2004); Allen v. Brown, 7 Vet. App. 439 (1995).  

2.  A left hand disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004); 

3.  A bilateral wrist disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004); 

4.  Chronic right ear otitis media/externa was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004); 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the February 1998 and 
November 1998 statements of the case, the various 
supplemental statements of the case, and the March 2004 RO 
letter to the veteran notifying him of the VCAA, he has been 
advised of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain.  Thus, he may be considered 
to have been advised to submit any pertinent evidence in his 
possession.  Finally, the Board notes that records of VA 
treatment through April 2005 have been obtained, and that the 
veteran has been afforded several VA compensation 
examinations.  The veteran has not identified any additional 
evidence not already associated with the claims folder that 
is obtainable.  Therefore, the Board finds that the duty to 
assist has also been met.  

Also, the Board has considered the Court's holding in 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), in which the Court held that 38 U.S.C.A. § 
5103(a) requires VA to provide notice to the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  In the present case, the RO initially considered 
the claims on appeal prior to the passage of the VCAA and the 
modifications to 38 U.S.C.A. § 5103(a) therein.  Subsequent 
to that initial decision and the passage of the VCAA, the RO 
provided notice to the veteran of the laws and regulations 
governing the claims on appeal and the evidence that he must 
supply and the evidence that VA would attempt to obtain, as 
has already been discussed above.  Finally, the veteran's 
claim was reconsidered on several occasions, most recently in 
May 2005, in light of the additional development performed 
subsequent to December 1996.  Therefore, the Board finds no 
evidence of prejudicial error in proceeding to a decision on 
the merits in the present case.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service.  
38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) 
(2004).  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 C.F.R. § 3.304(b).  
A preexisting injury or disease is considered aggravated by 
military service where there is an increase in disability 
during service, absent a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2004).  
The presumption of aggravation may be rebutted only by clear 
and unmistakable evidence.  38 C.F.R. § 3.306(b).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2004).  

Bilateral knee disorder

The service medical records, including the report of the 
veteran's separation examination, are completely negative for 
any complaints, abnormal clinical findings, or diagnosis of 
any knee disorder.  

The report of a VA compensation examination in June 1999 
notes the veteran's complaint of knee pain.  However, the 
examiner did not list any pertinent abnormal clinical 
findings or diagnoses, other than multiple joint pain, 
including in the knees.  X-rays of the knees were reportedly 
within normal limits.  Subsequent clinic records reflect 
occasional complaints of knee pain.  A January 2004 report 
indicates that knee braces had been issued, but the examiner 
did not comment further.  

The medical records do not show that any examiner has listed 
a diagnosis of any knee disorder, nor has any examiner 
attributed any current knee problem in any way to service or 
to the veteran's service-connected right leg varicose veins.  

A personal hearing was conducted at the RO in August 2000.  
The veteran did not present any testimony concerning his 
claimed knee disorders at the hearing, however.  

In light of the fact that no knee disorder was manifest until 
several years after the veteran's separation from service and 
lacking any medical evidence that any current knee disorder 
had its origins in service, the Board concludes that direct 
service connection has not been established for a bilateral 
knee disorder.  Further, because no examiner has indicated 
that any current knee disorder is due to or was aggravated by 
the veteran's service-connected right leg varicose veins, the 
Board also concludes that service connection has also not 
been established on a secondary basis.  38 C.F.R. §§ 3.303, 
3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  

Therefore, service connection must be denied for a bilateral 
knee disorder, including as due to the veteran's service-
connected right leg varicose veins.  

Left hand and bilateral wrist disorders

The service medical records show that the veteran was 
evaluated in September 1969 for a contusion and bruises over 
his left hand; a possible sprain of the left hand was 
diagnosed.  In January 1970, he complained of his wrists 
hurting for the previous two weeks after lifting mailbags.  
Examination at that time was negative, except for vague 
tenderness on motion; an x-ray was reportedly negative.  The 
remainder of the service records, including the report of his 
separation examination, are completely negative for any left 
hand complaints, clinical findings, or diagnosis.  On the 
report of medical history completed by the veteran at the 
time of his separation examination, he did not indicate that 
he had had any problems concerning his left hand or either 
wrist.  

At his personal hearing, the veteran described the incidents 
in service that led to the treatment referenced above.  He 
stated that, at the time of his separation examination, he 
reported to the examiner that he had problems with his 
wrists, but that the examiner didn't write anything down.  He 
testified that the only minor problem with his wrists that he 
experienced after service was that they would shake and that 
that began about 1995.  The veteran further stated that when 
his "condition started to come forward [was] that he was 
falling down and hurting myself.  When I finally did fall 
real bad was-it was in '97.  As I was taking a bath, I fell 
on my wrist."  He also testified that his doctors have told 
him that his wrist pain might be due to arthritis.  

The post-service medical records contain only an April 2005 
clinic note of a mild left hand tremor that, according to the 
veteran, had been present since 1970.  The examiner did not 
comment further on the etiology of the tremor.  

The medical records do reflect treatment for complaints 
relative to the veteran's wrists, beginning in May 1998.  At 
that time, he complained of left wrist pain; no abnormal 
clinical findings were recorded.  The records further show 
that the veteran sustained a 5cm superficial laceration over 
his right wrist in October 1998 secondary to an accident.  A 
November 1998 record notes his complaint of painful wrists 
after falls.  X-rays of the veteran's wrist in June 1999 were 
reportedly normal.  Subsequent records show that the veteran 
developed bilateral carpal tunnel syndrome, for which wrist 
braces and splints were prescribed.  

There is no record that any examiner has indicated that the 
veteran currently has any current left hand disorder or that 
his bilateral carpal tunnel syndrome that was first shown in 
the late 1990s was related to the minor injury to his left 
hand in 1969.  

The Board finds that the left hand injury in 1969 in service 
was acute and transitory, healing without chronic residuals, 
as shown by the absence of any symptoms or pertinent abnormal 
clinical findings at any time between January 1970 and April 
2005.  Although the veteran reported to the 2005 examiner 
that he had had a tremor since 1970, such a tremor is not 
shown by any prior medical record.  He has submitted no 
corroborating evidence of continuing symptomatology from the 
time of the 1969 left hand injury.  Therefore, the Board 
accords his statement no probative weight.  Lacking 
competent, credible evidence of any symptomatology in service 
following the 1969 injury or of any pertinent symptomatology 
for many years after the veteran's separation from service, 
the Board finds that the provisions of 38 C.F.R. § 3.303(c) 
are not applicable.  Finally, in the absence of any medical 
evidence linking any current left hand disorder to a disease 
of injury in service, service connection is not established 
and must be denied.  

The Board also finds that there is no medical evidence of a 
wrist disorder in service, due to the 1969 left hand injury 
or otherwise, despite the fact that the veteran testified 
that he reported wrist symptoms to the separation examiner.  
Significantly, he himself indicated on the medical history 
form at that time that he had no arthritis or bone, joint or 
other deformity; nor did he list any other wrist complaint.  
Moreover, by the veteran's own hearing testimony, his post-
service wrist problems began in 1995 following falls.  

The only diagnosed wrist disorder in the medical records is 
bilateral carpal tunnel syndrome that was first shown in the 
late 1990s, many years after the veteran's separation from 
service.  No examiner has stated or even suggested that the 
bilateral carpal tunnel syndrome is related to the 1969 left 
hand injury or to any other disease or injury in service.  
The veteran's own assertions as to the etiology of the 
disorder are entitled to no probative weight.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

In the absence of any competent medical evidence that any 
current bilateral wrist disorder had its origins in service, 
service connection must be denied.  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claims and that, therefore, 
the provisions of § 5107(b) are not applicable.  

Chronic right ear otitis media and otitis externa

The service medical records show that the veteran was treated 
for otitis media/externa of the right ear in August 1987.  At 
the time of his separation examination, he reported having no 
ear trouble and the examiner noted that examination of the 
ears was normal.  

The veteran noted on his VA Form 9 in December 1998 that he 
continued to have ear trouble after his separation from 
service and that he was specifically treated for otitis media 
at a VA facility in September 1998.  

At his personal hearing, the veteran did not offer any 
specific testimony regarding right ear otitis media/externa.  

The considerable VA examination and treatment records 
contained in the file, including those dated in September 
1998 from the VA facility identified by the veteran, do not 
note any complaints, abnormal clinical findings, or diagnosis 
of any disorder concerning his right ear.  

In the absence of medical evidence that the veteran currently 
has chronic right ear otitis media/externa, service 
connection must be denied.  Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of § 5107(b) are not applicable.  


ORDER

Service connection for a bilateral knee disorder, a left hand 
disorder, a bilateral wrist disorder, and chronic right ear 
otitis media/externa is denied.  


REMAND

As noted above, the Board's September 2002 decision granted 
service connection for degenerative disc disease of the 
thoracolumbar spine, but deferred final consideration of the 
issue concerning a compensable rating for the previously 
service-connected low back pain.  Pursuant to the Board's 
November 2003 Remand, the RO issued a rating decision in 
April 2004 that assigned a 10 percent rating for a single, 
expanded back disability, effective from January 1996, and a 
40 percent rating, effective from June 2000.  Because there 
has been no clearly expressed intent on the part of the 
veteran to limit his appeal to entitlement to a specified 
disability rating, VA is required to consider entitlement to 
all available ratings for that disability.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  Accordingly, that issue remains in 
appellate status.  The RO, has not, however, issued a 
supplemental statement of the case.  Moreover, additional 
medical evidence concerning the back disability has 
subsequently been added to the record and the RO has not 
addressed the issue further.  

The Board also notes that an October 2002 rating decision 
granted service connection for diabetes mellitus due to 
exposure to herbicide.  The post-service medical records show 
that the veteran has been treated for a variety of eye 
disorders since his separation from service, including 
surgery for bilateral cataracts, bilateral radial keratotomy, 
and other laser eye treatments.  The records also show that 
he has been diagnosed as having diabetic retinopathy.  The 
Board believes that, prior to final appellate consideration 
of the issue relating to service connection for an eye 
disorder, an additional examination would be helpful to 
determine the degree of disability due to diabetic 
retinopathy and also to determine whether any of the 
veteran's other eye disorders were either due to or were 
aggravated by his service-connected diabetes.  

In addition, the record does not reflect that the RO has 
provided the veteran with proper notice pursuant to the VCAA 
concerning the issue of an increased rating for his back 
disability.  

Therefore, this case is again REMANDED to the RO for the 
following additional actions:

1.  The RO should provide the veteran 
with appropriate VCAA notice concerning 
the issue relating to an increased rating 
for low back pain with degenerative 
changes of the thoracolumbar spine.  

2.  The RO should schedule the veteran 
for an eye examination.  The claims file 
must be made available to and be reviewed 
by the examiner in conjunction with the 
examination.  All indicated tests should 
be completed.  The examiner should be 
requested to describe all manifestations 
due to any current diabetic retinopathy 
and to provide an opinion as to whether 
the service-connected diabetes mellitus 
either caused or aggravated any of the 
other eye disorders noted in the record.  
The opinion should be supported by 
adequate rationale.  

3.  The RO should then again consider the 
veteran's claims for service connection 
for an eye disorder and for an increased 
rating for his service-connected back 
disability.  If any action taken remains 
adverse to him, he and his accredited 
representative should be furnished with a 
supplemental statement of the case and 
they should be given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


